Citation Nr: 0941184	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-28 166	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
disabling for thoracolumbar spine degenerative disc disease 
with HNP at L4-L5, S1-S2, and T11-T12 and radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board notes that the St. Petersburg, 
Florida RO currently has jurisdiction over the Veteran's 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran perfected his substantive appeal in the current 
case in August 2006.  He indicated at that time that he 
desired to have a hearing before a Veterans Law Judge of the 
Board at the Veteran's local VA RO.

Subsequently, in statements dated in September 2006 and 
January 2007, the Veteran's representative reported that the 
Veteran desired to have a hearing before a Veterans Law Judge 
of the Board at the Veteran's local VA RO.  To date, the 
Veteran has not been scheduled for a hearing before a 
Veterans Law Judge at his local RO.

In light of the foregoing the case must be REMANDED for the 
following:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board at his local RO.  He and his 
representative should be given an 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


